Citation Nr: 0003754	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  91-47 309	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran is entitled to a rating higher than 
70 percent for his
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1964 to July 1968.  He appealed to the Board of Veteran's 
Appeals (Board) from August 1988, September 1989, and June 
1990 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey-which, 
collectively, denied his claims for:  1) service connection 
for hearing loss; 2) a rating higher than 50 percent for his 
PTSD; and 3) a TDIU.

In July 1992, the Board granted service connection for 
hearing loss in the veteran's left ear and remanded the 
remaining claims to the RO for further development and 
consideration.  The Board again remanded the case in June 
1996.  In April 1998, the RO granted service connection for 
hearing loss in the veteran's right ear and rated his 
bilateral (i.e., left and right ear) hearing loss at the 
noncompensable level of 0 percent.  He did not appeal the 
rating assigned, so there is no longer an issue before the 
Board concerning his hearing loss.  See 38 C.F.R. § 20.200 
(1999).

Also in April 1998, the RO increased the rating for the 
veteran's PTSD from 50 to 70 percent.  The RO deferred 
consideration of his claim for a TDIU pending receipt of 
additional evidence and information.  In April 1999, 
after obtaining the necessary evidence and information, the 
RO continued to deny his claim for a TDIU and determined that 
he was not entitled to a rating higher than 70 percent for 
his PTSD.  He continued his appeal on these issues, and the 
RO returned the case to the Board for further appellate 
consideration.

Although styled as an increased rating (IR) claim by the RO, 
the veteran actually is contesting the propriety of the 
initial rating assigned for his PTSD-which since has been 
increased from 50 to 70 percent.  Consequently, the Board 
will adjudicate this claim on the basis of whether he is 
entitled to a higher initial evaluation in light of the 
important distinction noted by the United States Court of 
Appeals for Veterans Claims (Court)-formerly, the United 
States Court of Veterans Appeals-in the recently-issued case 
of Fenderson v. West, 12 Vet. App. 119, 126 (1999).

FINDINGS OF FACT

1.  Since April 1989, the veteran has experienced a litany of 
symptoms associated with his PTSD-including extreme rage and 
anger, irritability and a volatile temper, difficulty getting 
along with others, both in and outside of his immediate 
family, depression, anxiety, suicidal ideation, intrusive 
thoughts, dreams, and recollections of his Vietnam 
experiences, difficulty concentrating, difficulty remember 
things, and difficulty sleeping.

2.  There is medical evidence of record indicating the 
veteran's problems with abusing alcohol and drugs is part and 
parcel of his PTSD-as a means of self medication.

3.  Since April 1989, the veteran has been totally disabled 
and unemployable as a result of his PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an initial 100 percent rating for his PTSD have 
been met; his claim for a TDIU is, therefore, moot.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.1, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and, therefore, "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  Claims, as here, that 
a service-connected disability has become more severe and, 
as a consequence, that it renders the veteran unemployable, 
are well grounded where the veteran alleges that a higher 
rating is justified due to the increase.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  When a veteran submits 
well-grounded claims, VA must assist him in developing the 
facts pertinent to his claims.  Id.  As a result of the two 
earlier remands, the Board is satisfied that all relevant 
evidence has been obtained concerning the claims at issue and 
that no further assistance to the veteran is required to 
comply with the "duty to assist."  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with the 
criteria set forth in the VA's Schedule for 
Rating Disabilities-which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account his entire medical 
history and circumstances.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., a 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)-that the current level of disability is of primary 
importance when assessing an increased rating claim-applies.  
In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
rating for his PTSD, the Francisco holding does not apply; 
rather, the VA must assess his level of disability from the 
date of his initial application for service connection and 
determine whether his level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial rating for the PTSD, or include a 
discussion of whether a "staged rating" would be 
appropriate in this instance.  However, the Board does not 
consider it necessary to remand this case to the RO for 
issuance of a Supplemental Statement of the Case (SSOC) 
addressing these concerns.  This is because the claims file 
reflects consideration of additional evidence in light of the 
applicable rating criteria at various times during the course 
of the appeal.  When service connection was established for 
the PTSD in September 1989, and the initial 50 percent rating 
assigned, the decision included consideration of all of the 
evidence available at that time.  On all subsequent occasions 
that the RO considered additional evidence submitted in 
support of this claim, the RO thereafter issued SSOCs 
discussing the evidence and the findings pertaining to it.  
Thus, the RO effectively considered the appropriateness of 
the initial rating that it assigned under the applicable 
rating criteria in conjunction with the submission of the 
additional evidence at the various times during the pendency 
of the appeal.  The Board considers that to have been 
tantamount to a determination of whether a "staged rating" 
was appropriate; consequently, the Board finds that another 
remand of this appeal would not be productive, as it would 
not produce a markedly different analysis on the RO's part, 
or give rise to markedly different arguments on the veteran's 
part.  Therefore, the Board will proceed with the 
adjudication of his claim on the merits.

In March 1968, while serving on active duty in Vietnam, the 
veteran sustained multiple shell fragment wounds to various 
areas of his body.  Because of the severity of his injuries, 
he was discharged from the military, and service connection 
later was established for the residuals of the trauma-
including for his PTSD.  The RO initially rated the condition 
as 50-percent disabling; however, the rating since has been 
increased to 70 percent-with the same effective date, that 
being, the date of his claim.  He alleges that he is entitled 
to a 100 percent rating because he is totally disabled and 
unemployable as a result of his PTSD.  He also cites the 
severity of this condition-and his other service-connected 
disabilities-as a basis for granting a TDIU.

Service connection is currently in effect for PTSD, evaluated 
as 70 percent disabling; partial paralysis of the left 
(major) median nerve, evaluated as 30 percent disabling; 
scars, residuals of gunshot wound to the right leg and foot, 
evaluated as 20 percent disabling; scar, residuals of gunshot 
wound to the left leg and foot, evaluated as 20 percent 
disabling; scar, residuals of gunshot wound to the left 
forearm, evaluated as 10 percent disabling; duodenal ulcer, 
evaluated as 10 percent disabling; left eye scar, evaluated 
as noncompensable; and bilateral hearing loss, evaluated as 
noncompensable.  With consideration of the bilateral factor, 
the combined evaluation is 90 percent.

The veteran initially filed his claim for PTSD in April 1989.  
On November 7, 1996, during the pendency of his appeal, VA 
amended the criteria used for evaluating the severity of his 
psychiatric disorder.  Therefore, just as the RO did, the 
Board must evaluate the severity of his PTSD under both the 
former and revised criteria and apply the version that is 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Pursuant to the rating criteria that were in effect prior to 
November 7, 1996, a 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when:  
1) the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

On the other hand, pursuant to the revised criteria, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas-such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

The veteran has received inpatient and outpatient treatment 
for his PTSD on a number of different occasions since filing 
his claim in 1989.  The clinical records of his counseling 
and evaluation indicate that he has been experiencing an 
increasing amount of anxiety, confusion, recurrent dreams 
("flashbacks") and nightmares of his traumatic experiences 
in Vietnam, difficulty sleeping, difficulty concentrating, 
rage (irritable, volatile temper, extreme anger, etc.), 
impairment of his memory, and feelings of detachment, social 
isolation, and withdrawal from others.  In fact, during an 
evaluation as early as April 1989, the examining VA 
psychologist observed the presence of these symptoms and the 
significant impact they were having in the veteran's life-
including insofar as his prior abuse of alcohol and drugs as 
a means of coping with these symptoms associated with his 
PTSD.  That VA examiner also indicated that the veteran was 
not-at least at that time-capable of working in a garage in 
any mechanical capacity, although that was his area of 
expertise, because of the severity of his physical 
disabilities stemming from his shell fragment wounds in 
service (especially the partial paralysis, numbness, and 
weakness in his dominant left hand and arm).  That examiner 
went on to note that the veteran probably would be best 
suited for work of a more sedentary nature, such as indoors, 
not requiring the finer movements or strength in this 
extremity.

A VA psychiatrist who examined the veteran a few months 
later, in July 1989, observed similar symptoms.  That 
examiner confirmed the deterioration in the veteran's 
functioning due to both physical and emotional (i.e., mental) 
impairment.  That examiner also confirmed there was 
pronounced impairment in the ability to retain employment.

More recent records also contain similar clinical findings, 
including the results of a March 1991 VA psychiatric 
evaluation, which show the veteran had serious and pronounced 
social and industrial impairment.  He also received 
counseling during 1991 for his problems-both past and 
present-with abusing alcohol and drugs.

While being examined by VA in July 1995 for compensation 
purposes, however, the veteran indicated that he still was 
working in his garage (which he owned), although he had sold 
and bought it back at least three times previously.  He also 
reported prior employment as a gas pump attendant, as a 
worker in a glass factory, and in a boat as a crabber.  
During the objective clinical portion of the evaluation, 
there were little to no signs of significant mental 
impairment.  He was friendly, cooperative, in a good mood, 
coherent, and appropriately oriented to time, place, 
and person.  He did not show any signs whatsoever of 
delusions, hallucinations, ruminations, or obsessive 
thinking.  The examiner also indicated that, although the 
veteran claimed to frequently experience recurring nightmares 
and recollections of his traumatic experiences in Vietnam, 
making it difficult for him to sleep, and an aversion to 
being around crowds, he did not seem to have much problem at 
all dealing with others-even strangers.  The examiner went 
on to note that there was only mild impairment in the 
veteran's memory, and that he was capable of functioning 
adequately in his garage and automobile mechanic business.  
His Global Assessment of Functioning (GAF) score was 70-both 
currently and during the course of that year.

During a separate evaluation by a licensed clinical social 
worker that same month, the veteran discussed-in detail-his 
abuse of alcohol and drugs.  The examiner indicated that it 
was very clear that the veteran had a severe substance abuse 
problem, and the examiner strongly recommended that he 
receive professional help for it.

The veteran also underwent a VA neurological examination in 
July 1995.  The examining physician indicated that the 
condition ("functional use") of the veteran's left hand was 
getting worse as a result of the shell fragment wounds 
he sustained during service.

During October and November 1995, the veteran received 
inpatient treatment for his PTSD at a VA medical center 
(VAMC).  He complained of experiencing an increasing amount 
of anxiety, depression, social isolation and detachment 
from others, and problems with his interpersonal 
relationships.  He also described various other symptoms 
associated with his PTSD, such as intrusive recollections, 
distress and avoidance of things that reminded him of his 
war-time experiences, a restricted affect, difficulty 
sleeping, irritability, anger, etc.  He indicated that he 
continued to be self-employed as an automobile mechanic-in a 
business that he owned and operated, himself, but with help 
from others in his family.  At the conclusion of his 
hospitalization, his doctors noted that he only had benefited 
marginally from the treatment (both individual and group 
therapy, medication, etc.).  When discharged, he returned to 
his home due to problems with his business, which, according 
to him, reportedly was being run poorly by one of his 
children.  His doctors indicated that he had a GAF score of 
60-both currently and during the course of that year.

Subsequently, in March 1996, one of the veteran's treating 
psychiatrists at the VAMC in Coatesville, Pennsylvania, 
submitted a statement in support of the claims.  The VA 
psychiatrist indicated, among other things, that the 
veteran's PTSD symptoms had grown worse, prior to beginning 
treatment, including changes in his personality and 
disposition, an exaggerated startle response, hypervigilance, 
phobic avoidance, nightmares, feelings of guilt, intrusive 
thoughts, and difficulty sleeping.  The VA psychiatrist also 
indicated the veteran had worked hard to maintain his 
automobile repair business, after selling and eventually 
getting it back due to mismanagement, but this was not to say 
that he really had earned a decent living from it (noting 
that, in the previous 5 years, he had earned absolutely no 
revenue).  The VA psychiatrist attributed the failing, at 
least partially, to the veteran's impulsivity and poor 
decisions related to his desire to escape from the symptoms 
(his rage, etc.) associated with his PTSD.  The VA 
psychiatrist went on to note that, according to the veteran's 
family, he had experienced several confrontations with his 
customers-which bordered on being dangerous-that certainly 
drove away potential profits, and that, as a result of this, 
his son, wife, and another employee essentially had run the 
business.  The VA psychiatrist also described various other 
ways in which the veteran's PTSD symptoms had adversely 
affected his ability to work and maintain a profitable 
business.  The VA psychiatrist refuted the notion that the 
veteran's abuse of alcohol or drugs was the primary cause for 
his problems, indicating that he was totally disabled and 
unemployable as a result of his PTSD.  In closing, the VA 
psychiatrist stated that, although treatment had been 
helpful, to a limited extent, in stabilizing the status of 
the PTSD and preventing dangerous situations from occurring, 
his prognosis for improvement remained very poor.

Many of the findings and conclusions of that VA psychiatrist 
were essentially the same as those of a board of two other VA 
psychiatrists who, at the request of the Board, examined the 
veteran in June 1997 to resolve some of the discrepancies in 
the evidence-insofar as the severity of his PTSD and whether 
he is unemployable.  After reviewing the medical and other 
evidence pertinent to the case, and examining the veteran, 
they confirmed that he continued to experience a litany of 
symptoms associated with his PTSD, including outbursts of 
anger and rage, severe depression, suicidal thoughts, 
feelings of hopelessness, intrusive recollections of his 
Vietnam experiences, panic and anxiety attacks, difficulty 
concentrating and remembering things, difficulty sleeping, 
severe startle reaction, hypervigilance, paranoia, 
survival guilt, social isolation, etc.  They indicated that 
his PTSD was severe; that it caused severe social and 
industrial impairment; and that his GAF score was 50.  They 
also indicated that, although he had-with some help-been 
able to continue operating his garage, he still was in severe 
financial hardship due to the occupational limitations caused 
by his PTSD.  Lastly, they agreed that his prior problems 
with abusing alcohol and drugs had nothing to do with his 
current impairment.  The veteran has continued to receive 
outpatient treatment for his PTSD, and the records of his 
treatment have continued to show similar findings.

It was largely on the basis of the June 1997 VA psychiatric 
examination that the RO increased the rating for the 
veteran's PTSD from 50 to 70 percent.  However, he believes 
that an even higher rating (of 100 percent) is warranted 
due to the severity of the condition, and that he is, in 
fact, totally disabled and unemployable as a result of it and 
the functional impairment caused by his other service-
connected disabilities stemming from his multiple shell 
fragment wounds in Vietnam.  He personally attested to this 
during his hearing.

The director of the VA satellite clinic in Vineland, New 
Jersey, indicated in a January 1999 statement that the 
veteran had been receiving treatment at that facility for his 
PTSD since 1995 and, therefore, the staff there could 
personally comment on the severity of his various symptoms-
which were many (those discussed above).  The director also 
indicated the veteran's abuse of alcohol and drugs was 
part and parcel of his PTSD-as a means of self medication-
and that the condition continued to negatively impact his 
life and career, in various ways.  The director said the 
veteran was only capable of part-time employment due to the 
severity of his PTSD symptoms, and that he felt he would not 
be able to work at all for much longer, pointing out that his 
garage business had not turned a profit in over 7 years.  The 
director went on to note that the veteran's present GAF score 
was 31, and that it was 34 during the past year.

The veteran most recently underwent a VA psychiatric 
evaluation in March 1999.  The results of it were much less 
favorable to his claims.  After reviewing the claims file and 
examining him, the evaluating psychiatrist indicated that, by 
the veteran's own acknowledgment, his abuse of alcohol and 
drugs, rather than the severity of his PTSD, was the primary 
reason for his employment-related problems.  As support for 
this, the examiner quoted a statement the veteran made while 
being examined (that "[he] could do a lot if [he] could 
count on being sober").  The examiner also indicated the 
veteran smelled of alcohol during the evaluation; that he 
obviously was-to some extent-inebriated; and that he 
indicated that "the booze still gets [him]."  The report of 
that evaluation further indicates that, after over 29 years, 
the veteran no longer owned his automotive repair business, 
noting that he "gave it away" to workers in his shop after 
feeling that it was run down and not worth much (at least 
partly due to his inattention to it).  He also emphasized 
that he did not actually do the majority of the maintenance 
work, himself, presumably because of the severity of his 
PTSD, and that his actual role in the business during the 
latter years had decreased to only consulting on a few 
occasions during a given week-such as advising other 
mechanics in the shop of the problems with a car based on his 
experience.  The clinical findings were minimal, and the 
examiner indicated that the veteran's PTSD may have improved 
(as opposed to worsened) since his last examination.  
However, the examiner also added that the veteran continued 
to experience moderately severe symptoms associated with his 
PTSD, and that his GAF score was 65.

The RO subsequently contacted the veteran to have him clarify 
his employment status.  He indicated that he still 
technically owns his automotive repair business, but that he 
doesn't actually run it (the day-to-day operations) because 
of the severity of his PTSD.  He said that his employees run 
the business.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may/may not be permanent, and total ratings will not be 
assigned, generally, for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he/she is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. §§ 3.321(b)(2), 
4.16(b).

Although the most recent VA examiner concluded that the 
veteran's abuse of alcohol and drugs-and not his PTSD-is 
the primary reason for his employment-related difficulties, 
there is equally probative medical evidence of record 
indicating otherwise.  Of particular note, the March 1996 
statement from one of the veteran's treating psychiatrists at 
the VAMC in Coatesville indicates that his PTSD-and not his 
abuse of alcohol and drugs-renders him totally disabled and 
unemployable.  It also is rather apparent that his total 
disability is permanent, as his employment situation at his 
garage has not changed in several years now and, indeed, 
actually has grown worse due to the severity of his PTSD 
symptoms-especially since they all but preclude him from 
engaging in any meaningful conversations, discussions, or 
contacts with his potential customers.  In fact, by most 
accounts, there have been numerous times when he has lost 
both present and potential business profitability for his 
garage as a direct result of his inability to effectively 
communicate with his customers and adequately address their 
wants and needs.  Moreover, the VA psychiatrist who submitted 
the March 1996 statement indicated that, although the veteran 
has continued to own his automotive repair business 
(garage)-in a strictly technical sense-there is little 
doubt that he does not actually run the day-to-day operations 
of the business.  Also, aside from that, it has not made any 
profits whatsoever in several years, so his status there-
even acknowledging his proprietary interest in the business-
is surely no more than the equivalent of 
"marginal employment."  See Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment," for 
example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  
38 C.F.R. § 4.16(a).

While neither the United States Code (U.S.C.) nor the Code of 
Federal Regulations (C.F.R.) offers a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.09(a)(7), defines 
the term as "that which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."  Other factors to be considered in determining 
whether the veteran is unemployable are his level of 
education (he reportedly obtained his GED while in the 
military); his employment history (he has, for the most part, 
primarily worked in his automotive repair business, albeit 
with some other, prior, employment as a gas station pump 
attendant, as a worker in a glass factory, and on a boat as a 
crabber); and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992).  None of the 
positions he has held, however, especially during the more 
recent years, were tantamount to "substantially gainful 
employment," as this term is defined by the governing legal 
authority.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).

There is other probative evidence in support of the veteran's 
claims as well.  The director of the VA satellite clinic in 
Vineland, New Jersey, indicated in his January 1999 statement 
that the veteran's problems with abusing alcohol and drugs 
were "part and parcel" of his PTSD-as a means of self-
medication-further discounting the notion that his substance 
abuse addiction is the sole, or even the primary, reason that 
he is totally disabled and unemployable.  The director also 
indicated that the veteran's GAF score was a "31"-which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), is indicative of major impairment in many 
areas, including, but not limited to, work, family relations, 
judgment, thinking, or mood.  The VA psychologist who 
examined the veteran several years earlier, in April 1989, 
also indicated as much.  Furthermore, the two VA 
psychiatrists who examined the veteran in June 1997, on 
remand (at the request of the Board), essentially agreed with 
the overall assessment of the severity of his PTSD 
(although not necessarily with his GAF score, which was 
higher).  They also agreed with the fact that he has only 
been able to maintain his business with the help of others, 
while not really running it; and, even then, he still is 
experiencing extreme financial hardship because the business 
is not at all profitable.  They attributed this directly to 
the occupational limitations he has as a result of his PTSD-
not to other, unrelated factors.

Based on consideration of all of the evidence pertinent to 
the appeal, the Board finds that it is at least equally 
balanced-for and against the claim-on the issue of whether 
the veteran's PTSD is so severe that it renders him 
unemployable.  Thus, he must be given the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  That being the case, 
there is a plausible basis for assigning a 100 percent 
rating-due to his unemployability associated with his PTSD-
under either the former or revised criteria of Diagnostic 
Code 9411.  See Karnas, supra.  Both the former and revised 
standards of this Code provide for a rating at the 100-
percent level on the grounds of his inability to work.  
Therefore, since he is entitled to a 100 percent rating under 
this Code, and on this basis, there is no need to discuss the 
issue of whether he is entitled to a TDIU because that would 
involve identical considerations-namely, whether he is 
unemployable-and the same resulting analysis.  See 
38 U.S.C.A. § 1502 (West 1991); Beaty v. Brown, 6 Vet. App. 
532, 537-38 (1994).  In other words, that issue has become 
"moot" by virtue of the Board granting a 100 percent 
rating-based on his inability to work-under Code 9411 (for 
his PTSD).  There is no remaining "justiciable case or 
controversy" before the Board concerning the TDIU claim, 
although, if there was, there also is equally probative 
medical evidence indicating that the multiple shell fragment 
wounds the veteran sustained in Vietnam to various areas of 
his body (particularly his left arm and hand) also render him 
unemployable-especially when considered along with the 
effects of his PTSD.  See e.g., the report of the April 1989 
VA psychological evaluation, the report of the July 1989 
psychiatric evaluation, and the report of the July 1995 VA 
neurological evaluation.

Since the 100 percent rating represents the greatest degree 
of impairment the veteran has had due to his PTSD since the 
date of the grant of service connection for this condition, 
there obviously is no basis for assigning a "staged rating" 
pursuant to Fenderson.


ORDER

The claim for a 100 percent rating for the PTSD is granted; 
therefore, the claim for a TDIU is moot.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

